Citation Nr: 1018309	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  04-22 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral lower 
extremity peripheral neuropathy, to include as secondary to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to December 
1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

In January 2007, the Board remanded the claims for further 
development. 

The Board notes that VA treatment records contain diagnoses 
of various psychiatric disorders.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA should 
consider alternative psychiatric disorders within the scope 
of an initial claim for service connection for a specific 
psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  In this case, however, the appellant has 
specifically limited his claim to the issues of entitlement 
to service connection for PTSD.  He has not requested 
entitlement to service connection for all psychiatric 
symptomatology.  Moreover, at this juncture, there is no 
competent evidence linking any diagnosed psychiatric disorder 
to service.  Therefore, because the Veteran clearly limited 
his current claim to only service connection for PTSD, and 
not for any other psychiatric disorder, the Board's 
jurisdiction is limited.  38 U.S.C.A. § 7105 (West 2002).  If 
the appellant wishes to file a claim of entitlement to 
service connection for a psychiatric disorder other than 
PTSD, he must file such a specific claim with the RO.





FINDINGS OF FACT

1.  The Veteran has not been diagnosed with PTSD based on an 
independently verified in-service stressor.

2.  The appellant's active military service, which included 
duty on board the USS Sproston (DD-577) off the coast of 
Vietnam during 1966 and 1967, did not include duty in, or 
visitation to, the Republic of Vietnam.

3.  There is no competent or credible evidence of a nexus 
between the post-service diagnosis of bilateral lower 
extremity peripheral neuropathy and service, to include 
exposure to Agent Orange.

4.  A disorder which is due to alcohol abuse is the product 
of willful misconduct.

 
CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2009).

2.  Bilateral lower extremity peripheral neuropathy was not 
incurred or aggravated while on active duty, and it may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 105, 
1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 
3.309(e) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have 
been met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in April and May 2003, January 2004, 
February, April, and September 2007, September and December 
2008, and August and December 2009 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  In April 2007, September 2007, and 
September 2008 correspondence the RO notified the appellant 
that he may submit alternative forms of evidence in support 
of his claim for PTSD secondary to personal assault.  He was 
asked to provide more detailed written statements regarding 
the alleged sexual assault.  In a December 2009 
correspondence, the RO asked the claimant to detail any 
service on land in the Republic of Vietnam.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims being adjudicated to the extent possible, and, as 
warranted by law, afforded a VA examination.  The RO obtained 
the Veteran's service treatment and personnel records, and VA 
treatment records.  The appellant submitted private treatment 
records.  Pursuant to the remand, the RO obtained Social 
Security Administration records.  The RO submitted the 
claimant's in-service stressor to the proper agencies in an 
attempt to verify it.  The RO prepared a memorandum in 
December 2009 indicating why a search of the Sproston's deck 
logs could not be conducted.  The RO did not obtain Vet 
Center records.  In light of the fact that the PTSD claim 
turns on whether there is corroborating evidence of the 
appellant's alleged in-service stressor, that error is 
harmless.

The RO afforded the Veteran VA PTSD and peripheral neuropathy 
examinations in May 2003, but in the absence of a verified 
stressor or evidence that the appellant set foot on land in 
the Republic of Vietnam, additional VA examinations are 
unnecessary.  

VA did not obtain a medical opinion in connection with his 
claim of entitlement to service connection for bilateral 
lower extremity peripheral neuropathy.  The Board finds that 
a medical opinion was not necessary to decide the merits of 
this claim. Under the VCAA, VA is obliged to provide a 
medical opinion when the record contains competent evidence 
that the claimant has a current disability or signs and 
symptoms of a current disability; the record indicates that 
the disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
Admittedly, the threshold for the duty to provide a medical 
opinion is rather low.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Here, however, the evidence of record is 
sufficient to decide the claim of entitlement to service 
connection for bilateral lower extremity peripheral 
neuropathy.  

There is no evidence that the Veteran set foot on land in the 
Republic of Vietnam.  The Veteran's service treatment records 
do not show a diagnosis of lower extremity peripheral 
neuropathy, and the competent medical evidence of record 
preponderates against finding that lower extremity peripheral 
neuropathy is related to active service.  In light of the 
absence of competent medical evidence showing that lower 
extremity peripheral neuropathy, or signs and symptoms of 
that disability may be associated with active service, there 
is no reason for VA to obtain an opinion in connection with 
this claim.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.

Entitlement to service connection for PTSD.

Governing law and regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
 Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the disorder in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

In non-combat cases of PTSD involving an allegation of 
personal assault, more particularized requirements are 
established to verify whether the alleged stressor actually 
occurred.  See Patton v. West, 12 Vet. App. 272, 278-80 
(1999).  In this regard, evidence from sources other than the 
Veteran's service records may corroborate the appellant's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, mental health counseling centers, hospitals, or 
physicians; and/or statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is another type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to, a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred. 38 C.F.R. § 3.304(f)(3).

Analysis

Since the Veteran filed his claim in July 2002, he has 
alleged that his PTSD is solely due to an in-service sexual 
assault.  Therefore, the Board will limit its review to that 
in-service stressor alone.  The Board notes, however, that 
there is no evidence showing that posttraumatic stress 
disorder is due to any independently verified in-service 
stressor. 

The Veteran alleges that he has PTSD as a direct result of 
being the victim of a sexual assault carried out by fellow 
American servicemen between September and December 1965 in 
Subic Bay, Philippines while on shore leave from the USS 
Sproston.  See PTSD Questionnaires, received by VA in May and 
July 2003; see also May 2006 addendum to a January 2002 VA 
National Center for PTSD assessment.  Later, in a May 1997 
statement, the appellant said that the assault occurred in 
1966.  In an October 2008 stressor statement, the claimant 
acknowledged that he did recall the exact date of the 
assault.  In the January 2002 PTSD assessment by the VA 
National Center for PTSD, the Veteran reported that the 
assault happened within a few months of his service entrance.  

There is no evidence corroborating the Veteran's assertion of 
an in-service sexual assault at any time during his military 
service.  His service treatment and personnel records are 
completely negative for evidence of such an incident, and he 
has not supplied alternative evidence, such as statements 
from former fellow sailors, setting forth the details of the 
traumatic event.  The appellant acknowledges that he decided 
not to seek medical treatment after the alleged assault.  See 
hearing transcript, page 13.  

The claimant also reported in a May 2007 statement that he 
told no one about the assault.  Thus, there is no record of 
the assault.  The U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly U.S. Armed Services Center 
for Unit Records Research (CURR)) in March 2009 stated that 
the stressor could not be researched.  In December 2009, the 
Naval Criminal Investigative Service indicated that there was 
no record of an investigation.

Personnel records on file show that the Veteran was found 
guilty of being drunk and disorderly in March 1967 while on 
liberty in Yokosuka, Japan.  Another record shows that while 
on liberty in Honolulu, Hawaii in October 1967 he was drunk 
while in uniform.  While it is possible that he was arrested 
by Shore Patrol following the alleged assault and that the 
command of the USS Sproston chose not to prosecute the 
offense, there is no evidence of any non judicial punishment 
for being drunk or out of uniform in 1965.  

The service personnel records reflect that the claimant's 
enlisted performance ratings for military behavior 
essentially remained constant between the time of the alleged 
1965 assault and March 1967.  Beginning in March 1967, the 
appellant is shown to have begun to have disciplinary-related 
problems, primarily related to alcohol abuse.  This evidence 
shows that there was no behavior changes immediately after 
the alleged assault.

Significantly, the medical records reveal that the Veteran 
did not give a history of a sexual assault until 2002, the 
year in which he filed his claim.  In fact, VA treatment 
records reflect that the appellant was reporting only a 
combat stressor in 2001.  Private treatment records from Dr. 
Myers dated in 1983 shows that the claimant only had 
symptomatic anal fissures for the past three to four years.  
There is no indication in those records, however, that the 
anal fissures were due to a sexual assault.
 
While VA treatment records, the May 2003 VA PTSD examination 
report, and 2004 statements from VA medical providers show a 
diagnosis of military-sexual-assault-related PTSD, that 
diagnosis is not based upon an independently-verified 
stressor.  The May 2003 VA examiner stated that the Veteran 
used "alcohol abuse as an avoidance strategy."  See May 
2003 VA PTSD examination report, page 4.  The Board places 
greater weight on the service personnel records showing no 
history of alcohol abuse until March 1967, over a year after 
the alleged assault, than on the VA examiner's determination 
that alcohol abuse was a result of an in-service assault.  

More significantly, even assuming that the Veteran began 
drinking to cope with, or avoid thinking about the purported 
sexual assault, there is absolutely no corroborating evidence 
that the assault even took place.  The fact that the 
appellant did not claim a history of being assaulted until 
decades postservice and just a few years before filing a 
claim for monetary benefits raises grave and profound doubts 
about his credibility, let alone the veracity of his account.  
While the Veteran is competent to report his own experience, 
the Board may consider his personal interest in the outcome 
of a case when evaluating his credibility.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (a pecuniary interest may be found to 
affect the credibility of testimony.) 

Taken together, the evidence preponderates against finding 
evidence verifying that the alleged stressor actually 
occurred.  The only evidence to the contrary comes from the 
Veteran.  As noted above, his uncorroborated statements, by 
themselves, are not sufficient.  Absent credible 
corroborating evidence that the claimed in-service stressor 
actually occurred, the appellant cannot meet the criteria for 
service connection for PTSD.  Accordingly, service connection 
is not warranted.  

The claim is denied.

Entitlement to service connection for bilateral lower 
extremity peripheral neuropathy, to include as secondary to 
herbicide exposure.

Governing law and regulations

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam War 
shall be presumed to have been exposed during such service to 
herbicide agents, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to herbicide agents 
shall be the last date on which he served in Vietnam during 
the Vietnam era.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  The list of diseases includes acute and 
subacute peripheral neuropathy.  38 C.F.R. § 3.309(e).

Analysis

Personnel records show that the Veteran served on the USS 
Sproston from September 1965 to November 1967.  There is no 
evidence that the USS Sproston ever came to port or had 
members disembark on the shore of Vietnam.  Indeed, he 
testified that he never went ashore in Vietnam.  See hearing 
transcript, page 9.  Rather, a statement received in May 2003 
reflects that the Veteran is claiming that his ship was a 
mile off the shore of Vietnam and that he was exposed to 
Agent Orange via the outside air.  

As the claimant did not serve on the land mass of the 
Republic of Vietnam, he is not entitled to the presumption 
that he was exposed to an herbicide agent during service.  
See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  With 
regard to the Veteran's assertion that he was exposed to 
Agent Orange solely by breathing the air off the shore of 
Vietnam, the appellant does not have the scientific knowledge 
to opine the nature of particles in the air.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, he is 
not competent to render an opinion regarding what toxins were 
in the air off the shore of Vietnam in 1966 and 1967.  

An April 2003 VA vascular study report contains a comment 
that the Veteran has peripheral neuropathy from Agent Orange.  
It is evident that this notation is merely a history offered 
by the appellant alone.  This negates its probative value 
because a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).   In short, 
there is no competent evidence showing that the Veteran was 
exposed to Agent Orange.

The Board has reviewed all service treatment records, all VA 
treatment records dated from 1969 to 2007, private medical 
records dated from 1986 to 1987, Social Security 
Administration records, as well as the May 2003 VA peripheral 
nerves examination report.  These records do not include any 
opinion linking lower extremity peripheral neuropathy to 
service.  These records also do not reveal any competent 
evidence of lower extremity peripheral neuropathy during 
service or within a year of the Veteran's separation from 
active duty.  Significantly, no service treatment record, 
including the separation examination, contains a diagnosis of 
lower extremity peripheral neuropathy.  

A report of a VA May 1991 VA electromyography shows an 
impression that the peripheral neuropathy is probably due to 
a history of heavy alcohol use in the past.  The service 
personnel records show that the appellant abused alcohol in 
service.  Such use of alcohol cannot be the basis of a grant 
of service connection.  In this regard, no compensation shall 
be paid if the disability resulting from injury or disease in 
service is a result of the veteran's own willful misconduct 
or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110.  
Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct or, 
for claims filed after October 31, 1990, the result of his 
abuse of alcohol or drugs.  38 C.F.R. § 3.301.

The only evidence of record supporting the claim that 
peripheral neuropathy of the lower extremities is due to 
service are the statements of the Veteran.  Peripheral 
neuropathy is a disability for which lay evidence of etiology 
is not competent nexus evidence.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  His lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

There is competent evidence that the Veteran now has lower 
extremity peripheral neuropathy; however, without competent 
evidence linking that disorder to service, the benefit sought 
on appeal cannot be granted.  Therefore, the claim is denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for bilateral lower 
extremity peripheral neuropathy, to include as secondary to 
herbicide exposure, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


